DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to the Arguments/Remarks filed 3/7/22. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 15 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanaperumal et al. (US 2012/0194332 A1) hereinafter “Lakshmanaperumal.”
As to claim 15, Lakshmanaperumal discloses a computer-implemented method, comprising: 
determining an amplitude of audio from a vehicle, corresponding to audio output within an interior of a vehicle (¶0002 and ¶0004, Figs. 1-3. Microphone used to determine decibel level of audio emitted from the automobile audio system.) and 
causing an in-vehicle controller to initiate one or more actions, based on the determination of the amplitude of audio externally emanating from the vehicle, for reducing the amplitude of the audio externally emanating from the vehicle (¶0006. System notifies driver/passenger when dB level is above is above state traffic law allowed level. Notifying the driver/passenger reads on “initiating one or more actions” for reducing the amplitude.).
	Lakshmanaperumal does not expressly discloses that the audio is externally emanating from the vehicle.
	However, it is obvious that music played inside of a vehicle would externally emanate from a vehicle, especially when played at a level that is at or above state traffic law dB levels.
As to claim 17, Lakshmanaperumal discloses receiving data indicative of one or more parameters associated with the vehicle (¶0002 and ¶0005. The system gets the current GPS coordinate location of the automobile.); 
determining a threshold amplitude based on the one or more parameters of the vehicle (¶0002 and ¶0005. Current location used to determine the state’s limit of dB value for automobile audio.); and 
initiating the one or more actions based on the amplitude of the audio externally emanating from the vehicle and the threshold amplitude (¶0006. System notifies driver/passenger when dB level is above is above state traffic law allowed level.).
As to claim 18, Lakshmanaperumal discloses wherein the one or more actions comprise at least one selected from the group consisting of: 
controlling a frequency profile of the audio output within the interior of the vehicle; and controlling a volume of the audio output by at least some of a plurality of audio output devices within the vehicle (¶0006. System notifies driver/passenger when dB level is above is above state traffic law allowed level so that driver/passenger can then control the volume.).
As to claim 19, Lakshmanaperumal discloses a non-transitory, computer-readable storage medium storing instructions thereon that, when executed by a computer, are arranged to perform the computer-implemented method according to claim 15 (¶0002 and ¶0005-0006, Figs. 1-3. Computer executed instructions implicit/obvious for vehicle audio/visual notification system utilizing GPS and microphone input.).

Allowable Subject Matter
Claims 1-14 and 20 are allowed.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Farahat (US 2015/0271613 A1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654